DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on June 6, 2022 is acknowledged.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Claim 1 should be amended to recite “…to warm mammary glands within a breast of a user” line 5 to correct for grammar.
Claim 1 should be amended to recite “…detecting a strain or displacement” in line 17 to provide antecedent basis for the claim terminology.
Claim 1 should be amended to recite “…and wherein the controller” in line 17 to correct for a typographical mistake.
Claim 4 should be amended to recite “…proximate a chest wall of the user.” in line 2 to provide antecedent basis for the claim terminology.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an inner structure configured to be removably coupled to at least one insert” in claim 1.  The examiner notes that this limitation will be interpreted to mean a brassiere, as depicted in fig. 1A (element 106 being the inner structure), and functional equivalents thereof.
a heating element configured to warm mammary glands with a breast of a user to a temperature between 35 Celsius and 42 Celsius” in claim 1.  The examiner notes that this limitation will be interpreted to mean “materials or other features enabling capture of body heat from the user…or mechanically or electrically generated heat provided by various the mechanisms…and other heating methods or elements” (pg. 13, lines 14-19 of Specification), and functional equivalents thereof.
“a plurality of manipulable members…to selectively apply pressure to a region of the breast” in claim 1.  The examiner notes that this limitation will be interpreted to mean any of the structures disclosed in figs. 14-24 and pgs. 24-26 in regards to element 402, and functional equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claim 1, the claim is directed towards an inner structure configured to be removably coupled to at least one insert.  In other words, in this limitation, the at least one insert is a functionally aspect of the inner structure and is not positively recited in the claim. The claim later claims “each at least one insert comprising” (line 6) which further appears to further limit the at least one insert recited earlier in the claim.  Therefore, it is unclear if the claim intends for the “at least one insert” to be a positively recited element of the lactation system or if the insert is merely a functional aspect inner structure.  For examination purposes, the “at least one insert” is considered to be a positively recited element of the claimed system.  It is recommended to amend the claim in line 6 to recite “at least one insert, each at least one insert comprising:” to overcome the rejection. 
	Further regarding claim 1, the claim recites “each member operably coupled to an actuator” in line 7 of the claim and later recites “the actuators” in line 14 of the claim.  Therefore, the claim encompasses an embodiment where each member is coupled to the same actuator.  In this embodiment, the term “the actuators” lacks antecedent basis in the claim as the claim has not clearly defined a plurality of actuators. 
Claims 2-5 are also rejected by virtue of being dependent on claim 1. 
Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed lactation system.  
	The closest prior art of record is Zoellner (US 7081034), Ryan (US 6358226), Makower (US 20160206794), hereinafter referred to as “Makower ‘794”, and Makower (US 20170172485), hereinafter referred to as “Makower ‘485”.  
Regarding independent claim 1, Zoellner, Ryan and Makower ‘794/’485 fail to teach among all the limitations or render obvious the controller is configured to modify the movement pattern based on at least the strain or displacement of the breast, in combination with the total structure and function as claimed.  
Specifically, Zoellner is directed towards a wearable garment (fig. 1) comprising an inner structure (the examiner notes that this limitation is interpreted to mean a bra, as set forth above; straps 16 and inner flap 22 in fig. 2 form a bra) configured to be removably coupled to an insert (an insert is functionally capable of being applied to the breast when the outer flap 24 is open) and an outer cover (outer flap 24 in fig. 2) arrangeable to conceal the insert (the flap is capable of being positioned over an inserted insert to cover the insert).  Zoellner further teaches a stimulation mechanism comprising a heating element configured to warm mammary glands (the examiner notes that this limitation is being interpreted to mean “other heating elements”, as discussed above; heating/cooling element 32 in fig. 4).  
While Zoellner does not explicitly teach or disclose the temperature range of the heating element, Ryan teaches that the maximum temperature that can be safely applied to the breast to promote lactation is 40-43 degrees Celsius (4:46-50).
Makower ‘794 teaches an insert (system 100 in fig. 1) which comprises a compression mechanism comprising a plurality of manipulable members and arrangeable in a circumferential direction about the breast such that each member can be actuated to selectively apply pressure to a region of the breast (vibration drivers 90 in fig. 32a; paragraph 211), a collection mechanism (collection container 60 in fig. 1) and a controller (controller 52 in fig. 3).
Makower ‘485 is directed towards a lactation system (paragraph 1) which comprises a sensor for determining a strain on the breast (device 10 in fig. 1; paragraph 132 discloses the sensor is placed onto the skin of the user to detect expansion and contraction of the skin).  However, Makower ‘485 teaches that the sensor is directly applied to the skin of the user; as such, there is no teaching in the prior art which suggests incorporating the sensor into an insert.  Additionally, the sensor of Makower ‘485 is used to correlate milk production and extraction (paragraph 124).  As such, PHOSITA would not be motivated to modify the controller of Makower ‘794 to be coupled to the manipulable members and be configured to modify the movement pattern based on the strain of the breast as measured by the sensor of Makower ‘485. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783